DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 5, 7, and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/23/2022.
Applicant's election with traverse of Species I in the reply filed on 02/23/2022 is acknowledged.  The traversal is on the ground(s) that “…the Examiner does not list the different groups of the claims in accordance with each species.  Moreover, the Examiner does not explain how each group lacks unity of invention with respect to each other group, as required per 37 CRF 1.499…”.  This is not found persuasive because it is not required on the part of the Examiner in the course of writing up a Restriction Requirement for a National Stage Application filed 35 U.S.C. 371 to provide the correlation of which claims belong to which species.  Furthermore, it is not required by the Examiner to explain how each species lacks unity of invention with respect to each other group, since the only requirement of the Examiner is that the same or corresponding special technical feature amongst the species be shown to not be a special technical feature by demonstrating that the prior art discloses the same or corresponding special technical feature.  The Examiner has properly demonstrated that .
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  number 13, fifth bolt (see spec. pg. 5, line 15---not only should the bolt be indicated with number 13 but this bolt should be referred to as the “fourth” bolt since there is no fifth bolt in the present invention).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities:  
Page 4, line 4, the term “fifth” should be replaced with --fourth--; and
Page 5, line 15, the term “fifth” should be replaced with --fourth--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 6, lines 4-5, the phrase “the fixture hook is attached on the side wall of the trigger, the fixture block is arranged on the side wall of the trigger” renders the claim vague and indefinite since in Figure 1 it is shown that the fixture block 16 is provided on the side wall of the trigger 4 and the fixture hook 15 is provided on the at the lower end of the locking member 10.
In regard to claim 9, the term “fifth” should be replaced with --fourth-- since there is not a fifth bolt.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 206365378 to Zhang.
Zhang discloses a fish grip (see Fig. 1) having a touch control locking mechanism, comprising:  a base (11), wherein a front end of the base is provided with a left gripper (13) and a right gripper (12), the left gripper and the right gripper cooperate with each other, a trigger (20-22) for opening the left gripper and the right gripper is further connected in the base, and a first elastic member (23) is provided between the trigger and the base to drive the left gripper and the right gripper to close automatically (after 18 disengages from 22); the base is further movably connected to a locking member (22) for locking the trigger when the left gripper and the right gripper are in an open position, a second elastic member (20) is connected between the locking member and the base, and the second elastic member is configured to keep the locking member in a position of locking the trigger (see Fig. 2), and a triggering member (20-22, 19) is further connected in the base, and the triggering member is configured to automatically trigger the locking member to reset the trigger under an action of the first elastic member after the left gripper or right gripper reaches into a fish mouth, thereby closing the left gripper and the right gripper.
.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA